Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending. Claims 1-8 and 15 have been amended.
Response to Arguments
Applicant’s arguments, filed 06/06/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 6-8, that claims 1-20 are not directed to an abstract idea. Applicant argues that, while aspects of the features relate to managing package delivery and security, the claims describe features to help prevent theft and the step of transmitting a wireless activation signal is concrete and not executable by a person.
Examiner respectfully disagrees. The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as associating a personal identifier with a tracking number of a package to verifying delivery and prevent theft. With respect to the additional elements, they are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment and a field of use. With respect to the argument that transmitting a wireless signal is concrete and not executable by a person, Examiner notes that certain activity between a person and a computer may fall within the “certain methods of organizing human activity grouping” (See MPEP 2106.04(a)(2)). Therefore, the claims recite an abstract idea.
Applicant argues, on pages 8-9, that the claims when considered as whole integrate the alleged judicial exception into a practical application. Applicant argues that the claims impose meaningful limitations on the judicial exception such the claim is more than a drafting effort designed to monopolize the exception. Applicant also argues that the technique can be used to help prevent theft.
Examine respectfully disagrees. As mentioned above, the additional elements are considered “apply it” and generally link the use of the judicial exception to a particular technological environment or field of use and therefore do not integrate the judicial exception into a practical application. Furthermore, examiner notes that while the technique can be used to help prevent theft, there is no improvement to the functioning of a computer or technology or technical field. Therefore, the claims recite an abstract idea.
Applicant argues, on page 9, that the claims provide for significantly more than a mental process since the claims enable the prevention of package theft in a timely and cost effective manner.
Examiner respectfully disagrees. As discussed above, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Applicant’s arguments, filed 06/06/2022, with respect to the 103 rejection have been considered but are not persuasive.
Applicant argues, on Page 14, that Outwater and Waris not disclose or suggest receiving, by a processing system including a processor, a tracking number associated with the package, identifying, by the processing system, a cellular identifier that is electronically associated with the tracking number, and transmitting, by the processing system, a wireless activation signal including the cellular identifier to a wireless security device integrated with the package to initialize the wireless security device with the cellular identifier as a mechanism to prevent the theft of the package, wherein the wireless security device provides the cellular identifier to a local security monitoring system, as recited in claim 1.
	Examiner respectfully disagrees. Examiner has updated the 103 rejection in light of the amendments. Outwater and Waris still teach the limitation’s of claim1.
Outwater, in Par. 0013 and Fig. 2 teaches the consumer 201 supplies a cellphone number 223 to the vendor 220 as part of legitimate order 210. The shipper 230, generates a tracking number for the shipment, and also generates an authorization code 231, for example as a electronic barcode image 250, which may both be sent to the cell phone 203 of the consumer 201 identified by the telephone number 223. Outwater, in Par. 0023 and Fig. 3, shows one example flowchart for authorization code management process 300 performed by a cellular telephone application, which suitable for use in the improved delivery process taught herein. Authorization code management process 300 begins at 301 where after, at any time, a new tracking number and authorization code can be received 302  and stored 303 in the memory of the telephone. (i.e. receiving by a processing system including a processor)
Therefore, Outwater teaches receiving, by a processing system, a tracking number and identifying a cellular identifier that is electronically associated with the tracking number.
	With respect to the remaining limitations of claim 1, Waris, Par. 0055, teaches in FIG. 2, steps 260, 270 and 280 can include a first personal device 110 configuring authorization data associated with the planned transport and/or storage operations data in the (Package Control Device) PCD 150 (i.e. wireless security device integrated with the package). Waris, in par. 0008 teaches, the package control device is configured to authorize the security mechanism to allow at least one of the transport and storage operations based on at least one of a personal computer device identifier (i.e. cellular identifier) and biometric identifier of the operator. Waris, in Par. 0062, teaches that the PCD 150 activates its security mechanisms. (i.e. wireless activation signal). Waris, in Par. 0063-0064, teaches that in step 380, after the recipient's personal device 119 (i.e. local security monitoring system) has authenticated the recipient 113 with the storage device 130 and the PCD 150, the corresponding security mechanisms are deactivate. One or more of the storage device 130, the PCD 150 and/or the recipient's personal device 119 then communicate to the recipient 113... In step 390, after the recipient's personal device 119 has authenticated the recipient 113 with the PCD 150, and the PCD 150 has authorized the recipient 113, the PCD 150 unlocks its access control. (i.e. provide cellular identifier to local security monitoring system to prevent theft of the package)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the package control device and its authentication with the recipient’s device via a personal computer device identifier of Waris in the system of Outwater with the motivation of preventing access to the package if the user is not authorized (Waris, Par. 0103).
	Therefore, Outwater and Waris teach the limitations of claim 1. Claims 8 and 15 are parallel in nature as those addressed for claim 1.
Applicant’s acknowledges the double patenting rejection on page 18 of the arguments, filed 06/06/2022. Examiner has updated the double patenting rejection in light of the amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites, The method of claim 1, further comprising delivering, by the processing system, the package to a destination. However, the specification does not describe delivering the package to a destination by the processing system (e.g. an autonomous vehicle or such). Rather, the specification, in par. 0009 and 0015, recites that a delivery is made by UPS or FEDEX delivery driver/service. Therefore claim 4 is rejected for failing to comply with the written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As mentioned above, Claim 4 recites, The method of claim 1, further comprising delivering, by the processing system, the package to a destination. The claim is unclear because, in light of the specification, the processing system does not encompass a processor or any type of apparatus utilizing a processor to perform the delivery as required by its dependency to claim 1. Therefore, the metes and bounds of the claim is unclear as to how a processing system would deliver the package to a destination. 
For purposes of compact prosecution, examiner will interpret this claim as The method of claim 1, further comprising delivering, by a shipping entity, the package to a destination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a series of steps, and therefore is a process.
Claims 8 and 15 is directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method for preventing a theft of a package, comprising:
receiving, ... , a tracking number associated with the package; 
identifying, ... , a cellular identifier that is electronically associated with the tracking number; and 
transmitting, ... , ... the cellular identifier ... integrated with the package to activate the ... cellular identifier as a mechanism to prevent the theft of the package, ... provides the cellular identifier ... .
The limitations of Claim 8 recites:
receiving a tracking number associated with a package; 
identifying a cellular identifier that is electronically associated with the tracking number; and 
transmitting ... the cellular identifier ... integrated with the package to activate the ... cellular identifier as a mechanism to prevent a theft of the package, ... provides the cellular identifier ... .

The limitations of Claim 15 recites:
receiving a tracking number associated with a package to be delivered; 
identifying a cellular identifier that is electronically associated with the tracking number; and 
transmitting ... the cellular identifier ... integrated with the package to activate ... the cellular identifier as a mechanism to prevent a theft of the package, ... provides the cellular identifier ... .

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as associating a personal identifier with a tracking number of a package to verifying delivery and prevent theft. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
Processing system including a processor
Wireless activation signal
Wireless security device
Local security monitoring system
Claim 8:
An apparatus, comprising:
a processing system including a hardware processor; and 
a memory device, the memory device storing code, the code when executed causing the processing system to perform operations
 Wireless activation signal
Wireless security device
Local security monitoring system
Claim 15:
A memory device storing instructions that when executed cause a processing system including a hardware processor to perform operations
Wireless activation signal
Wireless security device
Local security monitoring system

These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception) and a field of use. Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-7, 9-14, and 16-20 further recite the same abstract ideas recited in Claim 1 and 8 and 15, respectively. 
The following limitations discuss identifying/storing the cellular identifier in association with the tracking number:
Claim 2: The method of claim 1, further comprising querying, ..., ... to identify the cellular identifier that is electronically associated with the tracking number.  
Claim 9:... of claim 8, wherein the operations further comprise querying a ... to identify the cellular identifier that is electronically associated with the tracking number.  
Claim 16: The ... of claim 15, wherein the operations further comprise querying a ... to identify the cellular identifier that is electronically associated with the tracking number.  
Claim 3: The method of claim 1, further comprising storing, ..., an entry in a ... that associates the cellular identifier to the tracking number.  
Claim 10: ... of claim 8, wherein the operations further comprise storing an entry in a ... that associates the cellular identifier to the tracking number.  
Claim 17: ... of claim 15, wherein the operations further comprise storing an entry in a ... that associates the cellular identifier to the tracking number.  
The following limitations discuss delivering the package:
Claim 4: The method of claim 1, further comprising delivering, by the shipping entity, the package to a destination.  
Claim 11: ... of claim 8, wherein the operations further comprise delivering the package to a destination.  
Claim 18: ... of claim 15, wherein the operations further comprise delivering the package to a destination.  
The following limitations discuss identifying service set identifier with tracking number
Claim 5: The method of claim 1, further comprising identifying, ..., a service set identifier that is electronically associated with the tracking number.  
Claim 12: The ... of claim 8, wherein the operations further comprise identifying a service set identifier that is electronically associated with the tracking number.  
Claim 19: ... of claim 15, wherein the operations further comprise identifying a service set identifier that is electronically associated with the tracking number.  
The following limitations discuss identifying service set identifier with cellular identifier
Claim 6: The method of claim 1, further comprising identifying, ..., a service set identifier that is electronically associated with the cellular identifier.  
Claim 13: The ... of claim 8, wherein the operations further comprise identifying a service set identifier that is electronically associated with the cellular identifier.  
Claim 20: The ... of claim 15, wherein the operations further comprise identifying a service set identifier that is electronically associated with the cellular identifier.
The following limitations discuss conducting transaction:
Claim 7: The method of claim 1, further comprising conducting, ..., an ... purchase transaction.
Claim 14: The apparatus of claim 8, wherein the operations further comprise conducting an ... purchase transaction.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as associating a personal identifier with a tracking number of a package to verifying delivery and prevent theft. The re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 7
Electronic purchase transaction 
Claim 14
Electronic purchase transaction 
These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception) and a field of use. Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater (US2015/0066797 A1) and in further view of Waris (US2014/0279596A1).

Claim 1: Outwater teaches A method for preventing a theft of a package, comprising:
receiving, by a processing system including a processor, a tracking number associated with the package; (Outwater, Par. 0013, and Fig. 2; Par. 0023 and Fig. 3)
identifying, by the processing system, a cellular identifier that is electronically associated with the tracking number; and (Outwater, Par. 0013 and Fig. 2; Par. 0023 and Fig. 3)

Outwater, in Par. 0013 and Fig. 2, teaches FIG. 2 shows an example embodiment of an improved transaction 200 of the present invention that stops this practice. Here too, the consumer 201 supplies a credit card number 202, billing address 221, and shipping address 222, as before, but also supplies a cellphone number 223 to the vendor 220 as part of legitimate order 210. (i.e. cellular identifier) The shipper 230 (also referred to as the carrier), generates a tracking number for the shipment (well known in the art), and also generates an authorization code 231, for example as a electronic barcode image 250, which may both be sent to the cell phone 203 of the consumer 201 identified by the telephone number 223. (i.e. electronic of cellular identifier with the tracking number)
Outwater, in Par. 0023 and Fig. 3, shows one example flowchart for authorization code management process 300 performed by a cellular telephone application, which suitable for use in the improved delivery process taught herein. Authorization code management process 300 begins at 301 where after, at any time, a new tracking number and authorization code can be received 302 and stored 303 in the memory of the telephone. (i.e. receiving by a processing system including a processor)

While Outwater, in Par. 0021, teaches that a user must have the right telephone and tracking number to receive the package, it does not teach but Waris teaches:
transmitting, by the processing system, a wireless activation signal including the cellular identifier to a wireless security device integrated with the package to activate the wireless security device with the cellular identifier as a mechanism to prevent the theft of the package, wherein the wireless security device provides the cellular identifier to a local security monitoring system. (Waris, par. 0055 and Fig.2 and 0008; 0062-0064)

	Waris, Par. 0055, teaches in FIG. 2, steps 260, 270 and 280 can include a first personal device 110 configuring authorization data associated with the planned transport and/or storage operations data in the PCD 150 (i.e. wireless security device integrated with the package)
Waris, in par. 0008 teaches, the package control device is configured to authorize the security mechanism to allow at least one of the transport and storage operations based on at least one of a personal computer device identifier (i.e. cellular identifier) and biometric identifier of the operator.
	Waris, in Par. 0062, teaches that the PCD 150 activates its security mechanisms. (i.e. wireless activation signal)
	Waris, in Par. 0063-0064, teaches that in step 380, after the recipient's personal device 119 (i.e. local security monitoring system) has authenticated the recipient 113 with the storage device 130 and the PCD 150, the corresponding security mechanisms are deactivate. One or more of the storage device 130, the PCD 150 and/or the recipient's personal device 119 then communicate to the recipient 113... In step 390, after the recipient's personal device 119 has authenticated the recipient 113 with the PCD 150, and the PCD 150 has authorized the recipient 113, the PCD 150 unlocks its access control. (i.e. provide cellular identifier to local security monitoring system to prevent theft of the package)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the package control device and its authentication with the recipient’s device via a personal computer device identifier of Waris in the system of Outwater with the motivation of preventing access to the package if the user is not authorized (Waris, Par. 0103).

Claim 4: Outwater and Waris teach The method of claim 1, Outwater teaches further comprising delivering, by the shipping entity, the package to a destination.  (Outwater, Par. 0016: delivery of the parcel)

Claim 7: Outwater and Waris teach The method of claim 1, Outwater teaches further comprising conducting, by the processing system, an electronic purchase transaction. (Outwater, Par. 0011: online purchase)

Claims 2-3, 8-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater (US2015/0066797 A1) and in further view of Waris (US2014/0279596A1) and in further view of Hall (US2015/0235175).

Claim 2: Outwater and Waris teach The method of claim 1, While Outwater, in par. 0020 and 0023, teaches that the cellular identifier based on a tracking number is retrieved locally in a shipper/carrier device, it does not teach but Hall teaches: further comprising querying, by the processing system, a database to identify the cellular identifier that is electronically associated with the tracking number.  (Hall, Par. 0040)
		
	Hall, in par. 0040, teaches that a customer ID and tracking number is queried from a shipper’s server. (i.e. database)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the central server and database of Hall for the localized database of Outwater. 

Claim 4: Outwater and Waris teach The method of claim 1, While Outwater, in par. 0020 and 0023, teaches that the cellular identifier based on a tracking number is stored locally in a shipper/carrier device, it does not teach but Hall teaches: further comprising storing, by the processing system, an entry in a database that associates the cellular identifier to the tracking number.  (Hall, Par. 0040)

	However, it does not teach storing the information in a database.
	Hall, in par. 0040, teaches that a customer ID and tracking number is stored in a shipper’s server. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the central server and database of Hall for the localized database of Outwater. 

Claims 8-11 and 14
Claims 8-11 and 14 are directed to a system. Claims 8-11 and 14 recite limitations that are parallel in nature as those addressed above for claims 1-4 and 7 which are directed towards a method. Claim Claims 8-11 and 14 are therefore rejected for the same reasons as set forth above for claims 1-4 and 7, respectively. Furthermore, Outwater and Waris do not explicitly teach the computer components of a processor and memory in claim 8.
These computer elements are taught by Hall in par. 0029-0030.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the computer components of a processor and memory as an apparatus as taught by Hall in the system of Outwater and Waris, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15-18
Claims 15-18 are directed to a system. Claims 15-18 recite limitations that are parallel in nature as those addressed above for claims 1-4 which are directed towards a method. Claims 15-18 are therefore rejected for the same reasons as set forth above for claim claims 1-4, respectively. Furthermore, Outwater and Waris do not explicitly teach the computer components of the processor and memory in claim 15.
However, Outwater and Waris do not explicitly teach the computer components of a memory and a hardware processor in claim 15.
These computer elements are taught by Hall in par. 0029-0030.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the computer components of a processor and memory as an apparatus as taught by Hall in the system of Outwater and Waris, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater (US2015/0066797 A1) and in further view of Waris (US2014/0279596A1) and in further view of Ekkel (US2017/0193442A1).

Claim 5 recites, The method of claim 1, further comprising identifying, by the processing system, a service set identifier that is electronically associated with the tracking number.  
	
	Outwater and Waris teach the limitations of claim 1. While Outwater, in par. 0013, teaches receiving a users address and cell number and associating a tracking number on a deliverer device, it does not explicitly teach a service set identifier associated with the tracking number.
	Ekkel, in par. 0126, teaches that a deliverer device stores SSID of wi-fi routes at or near addresses of a delivery recipient. Note the association between address of recipient and a package on computer is an association in electronic form.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the association of various user information of Outwater’s package that has a tracking number to include SSID of Wi-fi networks at or near the delivery address, as taught by Ekkel, in order to analyze delivery performance and improve the accuracy of delivery.

Claim 6 recites, The method of claim 1, further comprising identifying, by the processing system, a service set identifier that is electronically associated with the cellular identifier.  

Outwater and Waris teach the limitations of claim 1. While Outwater, in par. 0013, teaches receiving a users address and cell number and associating a tracking number on a deliverer device, it does not explicitly teach a service set identifier associated with the cellular identifier.
	Ekkel, in par. 0126, teaches that a deliverer device stores SSID of wi-fi routes at or near addresses of a delivery recipient for real-time analysis.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the association of various user information of Outwater’s package with tracking number to include SSID of Wi-fi networks at or near the delivery address, as taught by Ekkel, in order to analyze delivery performance and improve the accuracy of delivery.

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater (US2015/0066797 A1) and in view of Waris (US2014/0279596A1) and in view of Hall (US2015/0235175) and in further view of Ekkel (US20170193442A1).

Claims 12-13 
Claim 12-13 are directed to a system. Claims 12-13 recite limitations that are parallel in nature as those addressed above for claims 5-6 which are directed towards a method. Claim 12-13 are therefore rejected for the same reasons as set forth above for claims 5-6 respectively. 

Claims 19-20 
Claim 19-20 are directed to a system. Claims 19-20 recite limitations that are parallel in nature as those addressed above for claims 5-6 which are directed towards a method. Claim 19-20 are therefore rejected for the same reasons as set forth above for claims 5-6 respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7 (and similar claims 8-11, 14, and 15-18) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US10417603B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 1-4 and 7 are anticipated by the limitations of claims 1-7 of the ‘603 patent. The claims in the present invention are broader. Claim 2 is anticipated by ‘603 patent claim 1’s query of the database for and retrieval of cellular identifier associated with the tracking number. Claim 3 is anticipated by ‘603 patent claim 1’s query of the database because there is an entry stored with the identifier and tracking number. Claim 4 is anticipated by ‘603 patent claim 1’s authorizing of a delivery to an address. Claim 7 is anticipated by ‘603 patent claim 5’s electronic purchase transaction associated with the package.
Claims 5-6, 12-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. US10417603B2  in view of Ekkel (US2017/0193442A1).

Claim 5 of the ‘603 patent teach the electronic association of a cell number (i.e. cellular identifier) and tracking number with an electronic purchase transaction. Furthermore, claim 6 teaches a connection with a wireless security controller associated with a security system over a wireless network.
However, the claims do not explicitly teach a service set identifier electronically associated with the tracking number/cellular identifier.
	Ekkel, in par. 0126, teaches that a deliverer device stores SSID of wi-fi routes at or near addresses of a delivery recipient. Note the association between address of recipient and a package on computer is an association in electronic form.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the association of the cellular identifier/tracking number of the ‘603 patent to include SSID of Wi-fi networks at or near the delivery address, as taught by Ekkel, in order to analyze delivery performance and improve the accuracy of delivery.
	Similar rationale can be applied to claims 6, 12-13, and 19-20 as the package is also associated with recipient’s cellular identifier.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628